Order entered February 27, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00223-CV

  IN RE DALLAS COUNTY HOSPITAL DISTRICT D/B/A PARKLAND HEALTH &
                     HOSPITAL SYSTEM, Relator

                 Original Proceeding from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-15335

                                          ORDER
        Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. Based on the disposition of the petition for writ of mandamus, we DENY relator’s

motion to stay. We ORDER that relator bear the costs of this original proceeding.


       .


                                                     /s/   MICHAEL J. O'NEILL
                                                           JUSTICE